 

Exhibit 10.1

 

TERM LOAN NOTE

 

August 11, 2016

 

1.           Promise to Pay. For value received, _________, a Nevada corporation
having its headquarters at ______ (the “Borrower”), promises to pay to
Integrated Surgical Systems, Inc. (the “Holder”), with an office at 2425 Cedar
Springs Rd, Dallas, TX 75201 (the “Payment Office”), in lawful money of the
United States of America, the Loan Amount (herein defined), along with interest
thereon at a rate per annum as set forth below and such other unpaid obligations
owing from time to time hereunder (together the principal, interest and other
obligations are referred to as the “Obligations”).

 

2.           (a)           Certain Defined Terms. The following terms as used in
this promissory note (this “Note”) shall have the respective meanings set forth
opposite such terms below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

 

“Applicable Rate” means a rate per annum equal to 8%.

 

“Borrower’ Business” means, a curated social media website business.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close.

 

“Fundamental Change” shall mean any of the following: (i) termination of the
Borrower’s Business, or (ii) either _______. ceases to actively be involved in
the day to day activity of the Borrower’s Business.

 

“Loan Amount” means the principal sum of One Hundred Fifty Thousand United
States Dollars ($150,000.00) advanced upon execution of this Note, and an
additional Three Hundred Fifty Thousand United States Dollars ($350,000.00) that
shall be advanced by Holder only after ____ provides the mortgages in favor of
the Holder as indicated in Section 6, plus the reasonable expenses of the Holder
in creating this facility and obtaining the security interest of the mortgages,
which will be added to the principle sum from time to time, as reflected on
Schedule 1, and notified to the Borrower by the Holder.

 

“Maturity Date” means the earlier of (i) February 13, 2017 (or such earlier date
on which this Note and the indebtedness evidenced hereby shall become due and
payable in accordance with its terms), and (ii) the occurrence of a Fundamental
Change.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

 



 

 

 

(b)           Other Defined Terms. Other terms defined are in the other parts of
this Note indicated below:

 



“Borrower” Section 1 “Event of Default” Section 8 “Holder” Section 1 “Loan
Amount” Section 1 “Mortgage Documents” Section 6 “Note” Section 2(a)
“Obligations” Section 1 “Payment Office” Section 1

 

3.           Maturity Date. This Note shall mature on the Maturity Date.

 

4.           Scheduled Payments of Principal, Interest and Default Interest.

 

(a)           Borrower agrees to repay the outstanding principal amount
evidenced by this Note on the Maturity Date.

 

(b)           The unpaid principal amount of this Note shall accrue interest, as
of the date hereof, at the Applicable Rate, shall be payable on the Maturity
Date, and shall be paid in cash.

 

(c)           Interest shall be calculated on the basis of a 360-day year based
on the actual number of days during the period for which such interest is
payable. If any payment on this Note becomes due and payable on a day that is
not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day. Payments of principal and interest on this Note shall
be made to Holder at the Payment Office. Upon repayment in full of the loans,
interest and other Obligations evidenced by this Note, the Borrower may require
Holder to surrender this Note.

 

(d)           Each payment made hereunder will be applied, first, to the payment
of any indemnified costs payable under Section 10(d) of this Note, then to the
payment of accrued and unpaid interest, and the balance, if any, to the unpaid
principal balance of this Note and any other Obligations evidenced hereby.

 

(e)           To the extent permitted by law, upon the occurrence and during the
continuance of an Event of Default, the principal amount of this Note shall bear
interest from the date such Event of Default occurred until cured or waived, at
the rate per annum equal to the Applicable Rate plus 5% per annum. Any interest
accruing pursuant to this paragraph (e) shall be payable on demand.

 

5.           Prepayments. This Note may be prepaid in whole or in part, at any
time or from time to time, without any penalty or premium, provided, that such
prepayment shall be accompanied by accrued and unpaid interest on that portion
of the Note being prepaid to the date of prepayment. Upon prepayment of part of
the principal amount of this Note, the Borrower may require Holder to present
this Note for notation on Schedule 2 hereto of such adjustment and payment.

 

6.           Collateral. The Obligations of Borrower under this Note shall be
secured by a personal guarantee of _________, the President and the largest
shareholder of the Borrower. The extension of the additional Loan Amount of
$350,000 is subject to the provision of additional security of the Obligations
through mortgages pursuant to mortgage documentation, reasonably acceptable to
Holder, on the two condominiums owned by ____, located in Whistler, British
Columbia, Canada (the “Mortgage Documents”). The guarantee of and the mortgages
for the Obligations of the Borrower under this Note is being provided as an
accommodation to Holder to extend the Loan Amount, which the Holder would not
otherwise make to the Borrower.

 



 

 

 

7.           Covenants. The Borrower hereby covenants and agrees with the Holder
that that so long as the Obligations (other than contingent indemnification
obligations as to which no claim has been asserted) under this Note remain
outstanding, that Borrower not shall, without the prior written consent of
Holder, sell, assign, transfer, encumber or otherwise dispose of all or any
portion of the Borrower’s rights, title and interest in the Borrower or in its
Business, except for (a) disposal of damaged, obsolete or worn out equipment, in
each case in the ordinary course of the Borrower’s Business, (b) the sale or
licensing of other intellectual property of the Borrower on an arms-length basis
and in the ordinary course of the Borrower’s Business, and (c) investment
securities of or rights in the Borrower or its Business sold or issued by the
Company to __________.

 

8.           Events of Default. It shall constitute an event of default (“Event
of Default”) of this Note if any one or more of the following shall occur for
any reason:

 

(a)           any failure to pay principal and interest on this Note pursuant to
Section 3, Section 4 (including any default interest as prescribed by Section
4(e)) or Section 5 after the same shall become due (whether by scheduled
maturity, acceleration, demand or otherwise); or

 

(b)           any representation or warranty made or deemed made by or on behalf
of either Borrower under or in connection with this Note or in the Mortgage
Documents shall have been incorrect in any respect when made or deemed made;

 

(c)           The Borrower shall fail to perform or observe any term, covenant
(including without limitation, any covenant under Section 7 of this Note) or
agreement contained in this Note or the Mortgage Documents;

 

(d)           The Borrower or _____ shall (i) become insolvent or shall fail
generally to pay its debts as they mature or shall apply for, shall consent to,
or shall acquiesce in the appointment of a custodian, trustee or receiver for
itself or for a substantial part of his property or assets; or, in the absence
of such application, consent or acquiescence, a custodian, trustee or receiver
shall be appointed for any Borrower or for a substantial part of any Borrower’s
property or assets, or any Borrower shall make an assignment for the benefit of
creditors; or (ii) be the subject of any bankruptcy, reorganization, debt
arrangement or other proceedings under any bankruptcy or insolvency act or law,
state, federal or foreign, now or hereafter existing, whether voluntary or
involuntary, which shall not have been dismissed within 60 days or an order for
relief shall have been entered against such Borrower; or

 

(e)           Any Mortgage Document entered into in conjunction with the Loan
shall at any time after its execution and delivery and for any reason cease: (1)
to create a valid and perfected security interest in and to the property
purported to be subject to such Mortgage Document with a priority as required by
this Note; or (2) to be in full force and effect or shall be declared null and
void, or the validity or enforceability thereof shall be contested by Borrower
or ______, or Borrower or ___________, as applicable, shall deny it/he has any
further liability or obligation under any Mortgage Document, or Borrower or ___
shall fail to perform any of Borrower’s or ____ obligations under any Mortgage
Document;

 



 

 

 

(f)           The occurrence of any event that could reasonably be expected to
have a material adverse effect on the Borrower or ________ in respect of any of
the obligations of this Note or under the guarantee or Mortgage Documents and
the security interest provided thereby.

 

9.           Remedies. Upon the occurrence and during the continuance of an
Event of Default, Holder shall have the right to, without notice to or demand on
the Borrower, to declare the outstanding principal and all accrued and unpaid
interest hereunder immediately due and payable, provided, that, upon the
occurrence of an Event of Default specified in Section 8(d), all amounts owing
under this Note shall immediately become due and payable. In addition to the
right of acceleration, upon the occurrence of an Event of Default, Holder shall
have any and all of the rights and remedies available at law or in equity.

 

10.           Miscellaneous Provisions.

 

(a)           This Note may not be amended or modified, and revision hereto
shall not be effective, except by an instrument in writing executed by the
Borrower and Holder.

 

(b)           Any notice or communication by the Borrower, on the one hand, or
Holder on the other hand, to the other is duly given if in writing and delivered
in Person or mailed by first class mail (registered or certified, return receipt
requested), or overnight air courier guaranteeing next day delivery, to the
others’ address set forth in Section 1 to this Note. Holder or the Borrower, by
notice to the other party, may designate additional or different addresses for
subsequent notices or communications. All notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; three Business Days after being deposited in the mail, postage
prepaid, if mailed; and the next Business Day after timely delivery to the
courier, if sent by overnight air courier guaranteeing next day delivery.

 

(c)           Every provision of this Note is intended to be severable. In the
event any term or provision hereof is declared by a court of competent
jurisdiction to be illegal or invalid for any reason whatsoever, such illegality
or invalidity shall not affect the balance of the terms and provisions hereof,
which terms and provisions shall remain binding and enforceable.

 

(d)           The Borrower shall jointly and severally pay to Holder, on demand,
all costs of administration, enforcement and collection (including without
limitation, any fees, disbursements and other charges of primary and special
counsel to Holder) of this Note, whether or not any action or proceeding is
brought to enforce the provisions hereof.

 

(e)           No failure on the part of Holder to exercise, and no delay in
exercising, any right, power, privilege or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof by Holder
preclude any other or further exercise thereof or the exercise of any other
right, power, privilege or remedy of Holder.

 



 

 

 

(f)           Headings at the beginning of each numbered Section of this Note
are intended solely for convenience of reference and are not to be deemed or
construed to be a part of this Note.

 

(g)           This Note may not be sold, transferred or otherwise hypothecated,
in whole or in part by the Borrower. Any attempted sale, transfer or
hypothecation of this Note in violation of this provision shall be null and
void.

 

(h)           The obligations of the Borrower, including the Obligations, under
this Note shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of this Note is
rescinded or must be otherwise restored by Holder, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and the Borrower
agrees that it will indemnify Holder on demand for all reasonable costs and
expenses (including, without limitation, reasonable fees of counsel) incurred by
Holder in connection with any such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law. The provisions of this paragraph (h)
shall survive the termination of this Note.

 

(i)           This Note shall be governed and controlled as to validity,
enforcement, interpretation, construction, effect and in all other respects,
including, but not limited to, the legality of the interest charged hereunder,
by the statutes, laws and decisions of the State of New York without giving
effect to such State’s conflicts of laws principles.

 

The Borrower hereby irrevocably consents to the venue and jurisdiction of the
federal and state courts located in New York with respect to any proceeding
which may be brought in connection with the Note. The Borrower hereby expressly
and irrevocably waives the right to a trial by jury in any action or proceeding
arising out of this Note. The Borrower waives any and all rights under the laws
of the State of New York to object to the jurisdiction of, or the commencement
of any such claim, action or proceeding in, the State courts of the State of New
York or the federal courts of the State of New York as hereinabove set forth.

 

 

 

[Remainder of page left intentionally blank]

 

 

 

 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date first set
forth above.

 

 



By:       Name [Printed]:       Title:  



 

 

 

 

Schedule 1

 

Principle Amount Date of Extension of Credit Aggregate Principle Amount Due
Notes         $150,000 August 11, 2016 $150,000 Loan extension $3,500 August 11,
2016 $153,500 Expenses of first tranche – note, guarantee, corporate
authorization                

 

Schedule 2

 

Date of Payment Principal Paid or Prepaid Aggregate Principal Balance Notation
Made By                                                                        
                       

 

 

 

 